Citation Nr: 0014467	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-01 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether the rating decision of September 24, 1952, was 
clearly and unmistakably erroneous in denying service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the RO 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for residuals of a back injury.  In his March 1998 
notice of disagreement, the veteran also renewed a claim that 
the original rating decision which denied service connection 
for residuals of a back injury constituted clear and 
unmistakable error (CUE).  The RO provided the veteran a 
statement of the case (SOC) in August 1998 which addressed 
both issues.  A statement from the veteran's representative 
dated in April 1999 is accepted by the Board as the notice of 
disagreement with the denial of the CUE claim.  As the 
veteran has already been provided an SOC which addressed that 
issue, there is no need to remand this matter for preparation 
of another SOC.


FINDINGS OF FACT

1.  In a June 1986 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for back 
disability.

2.  Since the Board's June 1986 decision, the evidence which 
has been submitted is either duplicative, or cumulative and 
redundant of evidence already of record and previously 
considered by agency decisionmakers.

3.  The veteran has essentially argued that the RO did not 
properly weigh and evaluate the evidence in September 1952; 
he has not identified any fact known at the time which was 
not before the adjudicator or any statutory or regulatory 
provision extant at the time which was misapplied.


CONCLUSIONS OF LAW

1.  The Board's June 1986 decision is final.  38 U.S.C.A. 
§ 7103 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).

2.  No new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The veteran has not raised a valid claim of CUE in the 
rating decisions which denied service connection for a back 
disorder.  38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from a 
back injury he sustained when he fell from a ship's gangplank 
in October 1944.  Implied in his contentions is the assertion 
that he has submitted new and material evidence to reopen his 
claim.  He also contends that the RO's decisions denying 
service connection for a back disorder resulted from clear 
and unmistakable error.

I.  Service Connection for a Back Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

In a June 1986 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
the claim for service connection for a back disorder.  The 
Board's decision June 1986 decision is final.  38 U.S.C.A. 
§ 7103 (West 1991); 38 C.F.R. § 20.1100 (1999).  The claim 
may be reopened only by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  The new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, rather 
than since the time that the claim was last disallowed on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996) (a 
decision by an RO refusing, because of a lack of new and 
material evidence, to reopen a previously and finally 
disallowed claim, after having considered newly presented 
evidence, is a "disallowance" of a claim).  If new and 
material evidence has not been submitted, the Board does not 
need to address the merits of the claims.  Sanchez v. 
Derwinski, 2 Vet. App. 330 (1992).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

At the time of the Board's June 1986 disallowance of the 
claim, the evidence in the record consisted of service 
medical records, reports of VA examinations, statements from  
private physicians, an X-ray report, statements from the 
veteran's former commanding officer, and statements from 
several of the veteran's acquaintances.

Service medical records show that the veteran sustained head 
and face injuries during a fall from a gangplank in October 
1944.  He was discharged from a hospital several days later.  
The treatment records show no indication of a back injury.  
At the time of his physical examination for separation from 
service in February 1946, the only history of illness or 
injury was were the usual childhood diseases.  On 
examination, the veteran's spine and extremities were normal.  
The examiner reported that there were no defects noted.

In a letter dated in June 1952, the veteran's former 
commanding officer reported that while in Marseilles, France, 
in October 1944, the veteran fell from a ship's gangplank and 
injured his back.  He had "considerable trouble" with his 
back during the return trip to the United States.

A report of a private physician dated in July 1952 shows that 
the veteran gave of history of being blown of the bow of a 
ship by a mine explosion during an invasion.  He had symptoms 
of pain in the dorsal spine.  The physician observed a left 
scoliosis with an apex at the third dorsal vertebra.  
Examination show nerve inflammation at the left third dorsal 
foramina.  The trapezius muscle was contracted and tender.

During a VA examination in September 1952, the veteran 
reported that he had injured his back in the October 1944 
fall from a gangplank.  He had current complaints of back 
pain and stiffness.  The examiner reported that the veteran's 
back was normal, with full range of motion and without 
deformity.  An X-ray of the lumbosacral spine was also 
normal.  The orthopedist reported that there was no diagnosis 
of orthopedic pathology.  A report of a May 1953 VA 
examination contains no findings or diagnoses of a back 
disorder.

In April 1974, the veteran submitted a copy of a radiology 
report which indicated that he had narrowing of the disc 
spaces at the level of the third and fourth lumbar vertebrae 
(L3-4).  There was also narrowing at L4-5 and at the 
lumbosacral level.  The findings reportedly  suggested 
multiple degenerative discs.

The veteran's former commanding officer submitted another 
statement in April 1974.  The statement repeats the assertion 
that the veteran fell from a gangplank and thereafter 
complained of back pain.  Other lay statements submitted by 
the veteran include an affidavit of another member of the 
crew of the ship from which the veteran fell.  The crew 
member reported that the veteran received an injury in a fall 
from a gangplank in October 1944.  Statements from three more 
of the veteran's acquaintances were received in July 1985.  
According to one acquaintance, the veteran was in perfect 
health when he left to enlist in the Navy.  Upon his return, 
he needed assistance arising from bed to go to work.  When 
seen by an osteopath physician, the veteran was told that his 
back was severely damaged.  Two of the veteran's other 
acquaintances reported that the veteran had had back problems 
ever since his discharge from the Navy in 1946.

In a letter dated in March 1975, a chiropractor reported that 
he had treated the veteran since 1959 for a severe back 
condition.  The chiropractor reported that the veteran told 
him that his symptoms started after a fall from a gangplank 
in 1944.

In a medical report dated in August 1980, a doctor of 
osteopathy noted the veteran history of back pain since 
falling from a gangplank in October 1944.  X-rays showed 
scoliosis involving the entire spine, arthritis of the dorsal 
and lumbar spine, and interference with costal articulation 
of the dorsal area.  According to the physician, the back 
disorder was the result of severe trauma.

In its June 1986 decision, the Board noted that the original 
claim for service connection for a back disorder was denied 
in 1952 principally because no back disorder was found at the 
time of his separation from service.  The Board concluded 
that the veteran had not submitted new and material evidence 
to reopen the claim.

The evidence received since the Board's June 1986 decision 
consists of recently dated VA outpatient treatment records, 
duplicate copies of some evidence previously considered, some 
additional private medical records, additional written 
statements from the veteran's commanding officer, written 
statements from the veteran, and the transcript of the 
testimony give by the veteran and his former commanding 
officer at a hearing before the undersigned Member of the 
Board.

The veteran's statements and testimony, and the statements 
and testimony of his former commanding officer are 
essentially cumulative and redundant.  In essence, the 
statements and testimony repeat the assertion that the 
veteran injured his back in a fall in October 1944 and had 
complaints of back pain thereafter.  The same assertions were 
considered by the Board in June 1986.

Duplicate copies of an April 1974 X-ray report and the March 
1975 letter from the veteran's chiropractor were also 
previously considered.  Other copies of medical records 
submitted by the veteran in September 1999, while new, do not 
bear directly and substantially on the question at issue, as 
such records are not probative of whether the veteran has 
current disability from a back disorder which he incurred 
during his active military service.

VA outpatient treatment records received by the RO in April 
1997 deal primarily with the veteran's hearing loss.  
Pertinent evidence includes X-rays taken in October 1996 
which showed disc space narrowing and arthritic changes in 
the veteran's lumbar and thoracic spine.  A report of a 
neurological examination recites the veteran's history of 
back pain since a fall in service.  His current symptoms 
included radiating pain to his left lower extremity.  The 
veteran had decreased sensation in his lower extremities.  
Deep tendon reflexes at the ankles were absent.  The reported 
diagnoses included chronic low back pain with lumbar 
radicular symptoms.

The Board has carefully reviewed all of the evidence 
submitted since the Board's June 1986 decision.  Most of such 
evidence is either redundant, cumulative, or duplicative and 
is, therefore, not new.  Much of the new evidence is not 
pertinent to the veteran's back.  The recently dated 
treatment records which do pertain to the veteran's back show 
that he has current disability from degenerative changes in 
his spine.  This is not new evidence, as such changes were 
identified in medical records considered at the time of the 
Board's June 1986 rating decision.  While one record of VA 
outpatient treatment recites the history provided by the 
veteran of back injury from falling from a ship, it contains 
no further medical comment which bears directly and 
substantially on the question of the etiology of the 
veteran's current disability.  The bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because it is transcribed into the report 
of a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The Board concludes that the veteran has not 
submitted evidence which is both new and material to reopen 
the claim for service connection for a back disorder.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet.App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and statement of the case, which informed the 
veteran of the reasons his claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
new and material evidence needed to reopen his claim.  I also 
note that, unlike Graves, the appellant in this case has not 
put VA on notice of the existence of specific evidence that 
may be both new and material, and sufficient to reopen his 
claim for service connection.

II.  CUE

The veteran has asserted that the original decision which 
denied entitlement to service connection for a back disorder 
was clearly erroneous.  The veteran and his representative 
have argued that such decision should be reversed because it 
was based on clear and unmistakable error.  During his 
testimony in July 1999, the veteran asserted that the clear 
error made by the RO was its failure to consider and afford 
proper weight to lay statements concerning the fall he 
sustained in service.

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 5112(b); 
38 C.F.R. § 3.105 (1999).  The Court has held that for there 
to be a valid claim of clear and unmistakable error, there 
must have been an error in the prior adjudication of the 
claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were improperly 
applied.  Id.  Clear and unmistakable error is error  which 
is . . .

undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.

Id. at 313-314.  To establish clear and unmistakable error, 
it must be further demonstrated that the claimed error, when 
called to the attention of later reviewers, compels a 
different conclusion to which reasonable minds could not 
differ.  See Fugo v. Brown, 6 Vet. App. 40 (1993), en banc 
review denied, 6 Vet. App. 162 (1994)  The Court stated

that simply to aver that there was CUE in 
a case is not sufficient to raise the 
issue. . . .  It must always be 
remembered that CUE is a very specific 
and rare kind of "error."  It is the 
kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. . 
. .  If a claimant appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity of what the error 
is and . . . persuasive reasons must be 
given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decision are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Id. at 43-44.  The appellant and his representative have 
asserted, in essence, that the RO did not properly weigh and 
evaluate the evidence.  A claim that the evidence was 
improperly weighed or that the decision was wrong does not 
constitute a CUE claim.  Phillips v. Brown, 10 Vet. App. 25 
(1997).  They have not identified any fact known at the time 
which was not before the adjudicator or any statutory or 
regulatory provision extant at the time which was misapplied.  
The Board concludes that the claim of clear and unmistakable 
error has not been properly raised.



ORDER

The claim of entitlement to service connection for a back 
disorder is not reopened.

Having failed to properly raise the issue of whether the 
decision which denied entitlement to service connection for a 
back disorder was based on clear and unmistakable error, the 
claim that that decision be reversed or amended is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

